Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3 are pending and they are presented for examination.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


As per claim 1 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 11080090. Although the conflicting claims are not identical, they are not patentably distinct from each other because they comprise substantially the same elements. 

As per claim 1 of the instant application and claim 1 for the patent no. 1180090


Patent application 17/350788

Patent No. 11080090
1. (original) A method for processing jobs in a cluster architecture, including:




one node of a plurality of processing nodes within the architecture receiving a job;
processing the job until the job is waiting for an external dependency to complete;

when a job is waiting for an external dependency, pausing the job;









processing another job; and
when the external dependency is completed, continuing the job.

55. (Currently Amended) A method for processing jobs in a cluster architecture including a
cluster queue for providing jobs to a plurality of processing nodes, each node of the plurality of
processing nodes including a local queue for providing jobs, the method including:

one node of a plurality of processing nodes within the cluster architecture receiving a job;

processing the job until the job is waiting for a dependency external to the cluster
architecture to complete;

when the job is waiting for the external dependency, pausing the job by the node;

after pausing the job, retrieving another job from a local queue for the node if the local
queue includes another job and from the cluster queue if the local queue does not include another
job;

processing the retrieved another job by the node; and

when the external dependency is completed, allocating the paused job to the local queue
for the node to continue the job;

wherein the job is received form an external client and messages in relation to the job are delivered back to the external client via a persistent messaging channel;
further comprising determining, by the node, whether to process the received job locally or to push the received job to the cluster queue based on a current and/or projected processing load of the node; and processing she job by the node based on determine to process the received job locally.

	 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen (US 2015/0154056 A1).
As to claim 1, Chen teaches the invention as claimed including a method for processing jobs in a cluster architecture, including: 
one node of a plurality of processing nodes within the architecture receiving a job (the low-priority workload is submitted to the grid scheduler 1001, paragraph [46]);
 processing the job until the job is waiting for an external dependency to complete (Suspending a workload means that the system will pause it until the very same resources it was using are again available, paragraph [4]; a low-priority workload currently running (state 401) on a grid, which is preempted by killing it. When the action taken to preempt is killing it (action 402), the workload is terminated and returned to the pending queue (state 403) to be rescheduled, losing any work it had already performed. When it is resumed (action 404), it has to start from the beginning, returning it to a running job, paragraph [5]; paused low-priority workload must wait for the higher priority job that interrupted it to end and release its resources (action 504) before resuming (state 505), whereas if the low-priority workload had been killed as in FIG. 4, paragraph [6]); 
when a job is waiting for an external dependency, pausing the job (a low-priority workload currently running (state 401) on a grid, which is preempted by killing it. When the action taken to preempt is killing it (action 402), the workload is terminated and returned to the pending queue (state 403) to be rescheduled, losing any work it had already performed. When it is resumed (action 404), it has to start from the beginning, returning it to a running job, paragraph [5]);
processing another job (preemptive scheduling" refers to a process whereby a pending high-priority workload takes resources away from a currently running workload of a lower priority, whereby a program managing workload distribution designates the relative priorities of scheduled workloads, paragraph [3]; paused low-priority workload must wait for the higher priority job that interrupted it to end and release its resources (action 504) before resuming (state 505), whereas if the low-priority workload had been killed as in FIG. 4, paragraph [6]); and
when the external dependency is completed, continuing the job (paused low-priority workload must wait for the higher priority job that interrupted it to end and release its resources (action 504) before resuming (state 505), whereas if the low-priority workload had been killed as in FIG. 4, paragraph [6]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0154056 A1) in view of Aihara (US. 6, 289,399).



As to claim 2, Chen does not explicitly teach each job is deserialised from a job definition. However, Aihara teaches each job is deserialised from a job definition ((a) Definition of Job Types. The job types are defined as follows by employing five parameters: average load I.sub.D1 (t) imposed on a CPU for the past five seconds; keyboard input frequency I.sub.D2 (t) for the past five seconds; data quantity I.sub.D3 (t) transferred to a communication buffer for the past five seconds; data quantity I.sub.D4 (t) transferred to a hard disk for the past five seconds; and the ON/OFF/standby state I.sub.D5 of a modem. The job types are classified into A. communication job and B. non-communication job in accordance with the ON/OFF state of the modem. It should be noted that the non-communication job is not considered in this embodiment, col. 8, lines 22-26).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of each job is deserialised from a job definition as taught by  Aihara in order to gain the advantage of effectively perform power saving when the communication application is being executed.
As to claim 3, Aihara teaches the job definition includes task parameters and definition type ((a) Definition of Job Types. The job types are defined as follows by employing five parameters: average load I.sub.D1 (t) imposed on a CPU for the past five seconds; keyboard input frequency I.sub.D2 (t) for the past five seconds; data quantity I.sub.D3 (t) transferred to a communication buffer for the past five seconds; data quantity I.sub.D4 (t) transferred to a hard disk for the past five seconds; and the ON/OFF/standby state I.sub.D5 of a modem. The job types are classified into A. communication job and B. non-communication job in accordance with the ON/OFF state of the modem. It should be noted that the non-communication job is not considered in this embodiment, col. 8, lines 22-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195